Citation Nr: 0826780	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-38 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased rating for residual low back 
sprain, muscle group XX, currently evaluated as 20 percent 
disabling. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from September 1977 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a rating in excess of 20 percent for 
residual low back sprain, muscle group XX.  The veteran 
requested a hearing before a Veterans Law Judge at the RO; 
however, he failed to report for the Travel Board hearing 
that was scheduled in May 2007.


FINDING OF FACT

The veteran's residual low back sprain, muscle group XX, is 
manifested by no more than complaints of constant pain and 
some limits on activities; although the objective evidence of 
record shows limitation of lumbar motion with pain, there has 
been no showing of ankylosis, or forward flexion of 30 
degrees or less, or moderately severe impairment of the 
function of the muscle group XX.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residual low back sprain, muscle group XX, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7; 4.40; 4.45; 
4.71a, Diagnostic Code 5237; 4.73, Diagnostic Code 5230 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as 
amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice 
must be provided prior to an initial decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the notifications to the veteran were 
entirely adequate to inform him, or any reasonable person for 
that matter, of what was required, and that he needed to 
provide evidence with regard to how his disability affects 
him in everyday, daily life.  There is no prejudicial error 
either alleged or shown. 

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in August 2004 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  Finally, the Board notes the RO sent 
the veteran a letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  The RO has 
obtained the veteran's VA treatment records, and the veteran 
underwent a VA examination in August 2004.  The RO scheduled 
the veteran for another VA examination in March 2006, but the 
veteran failed to report for that examination.  In addition, 
it appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

VA treatment records dated from 2003 through 2006 show that 
the veteran underwent periodic follow-up for and was 
prescribed medication for his low back pain.  In September 
2003, he was seen for follow-up for his low back pain and HNP 
(herniated nucleus pulposus), and was found to have had 
diffuse lumbar pain and mild sacro-iliac (SI) spasm to the 
left.  In December 2004, he related no new back problems, and 
his back trouble was found to be reasonably unchanged and 
stable.

On VA examination in August 2004, the veteran reported having 
low back pain that was made worse by prolonged walking, 
standing, sitting, squatting, climbing, and bending.  Weather 
changes, especially cold, made his symptoms worse, and he 
walked with morning stiffness.  He had no radiation of pain 
to his legs.  He reported no history of flare-ups, claiming 
the pain was constant.  He had no problems walking, and did 
not use a cane or back brace.  He could do all of his 
activities of daily living, and worked as a forklift operator 
8 to 10 hours a day, and it bothered him to work in cold 
weather.  He said he used to fish recreationally, although 
casting the line aggravated his back.  He was able to drive.  
Objective examination showed the veteran was able to do toe-
and-heel-walking and squatting, but complained of feeling 
pulling in the back with all those movements. 

Clinical evaluation showed no tenderness to palpation, no 
muscle spasms, and no tightness, and he had a normal lordotic 
curvature.  Range of motion testing showed he was able to 
forward flex to 60 degrees without pain, and from 60 to 90 
degrees he had pain at the L4-L5 level, the right side 
greater than the left.  He was able to do backward extension 
to 20 degrees without pain, and from 20 to 30 degrees he 
experienced pain and tightness with movement.  Lateral 
flexion and rotation was to 30 degrees on the left and right, 
and he felt pain at the extremes of motion.  Muscle strength 
was normal, and no sensory deficits were noted.  After 
repetitive motion, testing for pain, weakness, fatigability, 
and coordination showed no change, and the same range of 
motion of motion was noted with no increase in pain.  The 
diagnosis was chronic lumbosacral strain.  The examiner 
indicated the veteran's condition has worsened over the past 
20+ years, since his discharge from service, noting that it 
used to be an intermittent pain, and now it was a constant 
pain.  An X-ray of the lumbosacral spine showed no 
significant abnormality, other than slight disc space 
narrowing at the L5-S1 level.  

The RO requested that the veteran be scheduled for another VA 
examination in 2006; however, in March 2006, such examination 
was cancelled because the veteran failed to report.

III.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  An evaluation of the level of disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10.  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 506 (2007).

The veteran filed his current claim for an increased rating 
for his service-connected low back disability in June 2004.  
The pertinent regulations for rating disabilities of the 
spine were revised and diagnostic codes were reclassified, 
effective September 26, 2003.  These reclassified diagnostic 
codes include Diagnostic Code (DC) 5237, for lumbosacral 
strain.

Under Diagnostic Code 5237, lumbosacral strain is evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  According to the General Rating Formula, the 
disability is assessed with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
A 20 percent rating is assigned for disability of the 
thoracolumbar spine when forward flexion is greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or, there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, DC 5237.

Diagnostic Code 5320 provides evaluations for disability of 
muscle group XX.  The functions of these muscles are as 
follows:  Postural support of the body; extension and lateral 
movements of the spine.  The muscles include spinal muscles: 
Sacrospinalis (erector spinae and its prolongations in 
thoracic and cervical regions).  There are two sets of rating 
criteria within DC 5320, applicable to:  (1) the cervical and 
thoracic region and (2) the lumbar region.  Muscle disability 
under this provision for the lumbar region is evaluated as 
follows: slight (0 percent); moderate (20 percent); 
moderately severe (40 percent); and severe (60 percent). 

In this case, the Board notes that evaluations are not 
permitted under both DC 5237 and DC 5320, as this would be 
pyramiding, essentially evaluating the same disability under 
two codes.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

As explained below, the preponderance of the evidence of 
record militates against finding that the criteria for the 
next higher, 40 percent rating for the service-connected low 
back disability have been met.  The objective evidence of 
record during the time period in question consists of a VA 
examination and VA treatment records, which show that the 
veteran complained of low back pain, with symptoms made worse 
by activity and cold weather.  Objective examinations showed 
some limitation of motion of the lumbar spine, with pain at 
the end ranges of motion, but no tenderness or muscle spasm, 
and normal muscle strength.  No functional impairment was 
shown on repetitive use.  At no time did the findings of 
limitation of motion of the low back approximate ankylosis or 
forward flexion of 30 degrees or less or moderately severe 
impairment of muscle function, even considering the pain at 
the end ranges of motion.  A review of the record shows that 
the veteran's service-connected low back disorder was never, 
at any point during the period in question, manifested by 
complaints or objective findings or functional impairment 
such that would warrant an rating in excess of 20 percent, 
even considering his complaints of chronic low back pain, and 
the examiner's notation in 2004 that the veteran's condition 
had worsened over the past 20+ years, and that he had 
constant pain now.  Rather, the clinical and reported 
findings of record more nearly approximated the criteria for 
20 percent rating.  38 C.F.R. § 4.7.  

The Board has also considered the veteran's complaints of low 
back pain, limits on activities, and morning stiffness, and 
the potential additional limitation of functioning resulting 
therefrom.  However, there is insufficient objective evidence 
(shown on either the VA examination or VA treatment records) 
to conclude that his back pain and other problems are 
associated with such additional functional limitation as to 
warrant increased compensation pursuant to provisions of 38 
C.F.R. § 4.45 or the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Board also finds that an extraschedular evaluation is not 
for consideration, since the evidence does not show that the 
service-connected low back sprain, muscle group XX, presents 
such an unusual or exceptional disability picture as to 
render the application of the regular schedular standards 
impractical.  38 C.F.R. § 3.321(b)(1).  With reference to the 
criteria for such a rating, we note that the veteran has not 
been frequently hospitalized for said disability, nor has 
that disability in and of itself markedly interfered with 
employment.  With regard to employment, as of August 2004, 
although he claimed it bothered his back to work in cold 
weather, he reported he worked as a forklift operator 8 to 10 
hours a day.  Thus, referral or extraschedular evaluation is 
not warranted.  

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected residual low back sprain, 
muscle group XX, is no more than 20 percent disabling at this 
time.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim for a rating in excess of 20 percent 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

A rating in excess of 20 percent for residual low back 
sprain, muscle group XX, is denied. 



______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


